Citation Nr: 1521056	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for alcohol/drug abuse.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for chronic insomnia.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a shoulder disability.

8.  Entitlement to service connection for epididymitis.

9.  Entitlement to an initial evaluation in excess of 20 percent for service-connected prostate cancer with erectile dysfunction and fecal incontinence.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1970, including service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A January 2013 Decision Review Officer's (DRO) decision granted entitlement to service connection for prostate cancer with erectile dysfunction and fecal incontinence and assigned a 20 percent rating effective March 17, 2009; this decision denied entitlement to TDIU.

The issues of entitlement to service connection for hepatitis C and for headaches, entitlement to an initial evaluation in excess of 20 percent for prostate cancer with erectile dysfunction and fecal incontinence, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has an anxiety disorder with polysubstance abuse due to service.

2.  The complete criteria for a diagnosis of PTSD are not shown.

3.  The Veteran does not have a heart disability that is causally related to service.

4.  The Veteran does not have chronic insomnia that is causally related to service.

5.  The Veteran does not have a shoulder disability that is causally related to service.

6.  The Veteran does not have epididymitis that is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder with polysubstance abuse are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

3.  Heart disability was not incurred in or aggravated by active military service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for chronic insomnia are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).
6.  The criteria for service connection for epididymitis are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2009, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran also was informed in the April 2009 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the April 2009 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA psychiatric and heart evaluations, with nexus opinions, are of record.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the psychiatric and heart examinations and nexus opinions obtained in this case are adequate, as they involve review of the claims files, relevant examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues of entitlement to service connection for psychiatric disability and for a heart disability has been met.  38 C.F.R. § 3.159(c)(4).

Although no nexus opinion has been obtained on the issues of entitlement to service connection for chronic insomnia, a shoulder disability, and epididymitis, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence on file does not show any evidence of chronic insomnia, a shoulder disability, or epididymitis during service or after service discharge.  Consequently, the appellant has not presented evidence indicating a nexus between any of these disabilities and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the appellant.  Accordingly, the Board finds that an etiology opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).


Analysis of the Claims

The Veteran seeks entitlement to service connection for PTSD, alcohol/drug abuse, heart disability, chronic insomnia, shoulder disability, and epididymitis, which he contends are causally related to service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Service connection may be presumed for certain chronic diseases, such as cardiovascular disease, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Service Connection For Psychiatric Disability, To Include Anxiety Disorder, PTSD, and Alcohol/Drug Abuse

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1). 

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In Cohen v. Brown, the Court held that "a clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria both as to the adequacy of the symptomatology and the sufficiency of the stressor.  10 Vet. App. 128, 140 (1997).

The Veteran contends that he was exposed to numerous stressors during his military service which caused his current PTSD, including fearing for his life during his service in Vietnam due to exposure to enemy rocket and mortar fire.  The evidence shows that the Veteran was in Vietnam for approximately 13 months as an aircraft maintenance crewman.  

The Veteran's service treatment records do not reveal any specific complaints or clinical findings of psychiatric disability, including on separation medical history and medical examination reports in January 1970.  

An October 2007 medical report from a clinical psychologist with a Vet Center reports complaints of multiple life-threatening events in a combat zone and contains the diagnoses of chronic PTSD and major depressive disorder.  

VA treatment records from October 2008 to March 2009 include diagnoses of PTSD and an adjustment disorder with mixed anxiety and depressed mood.  

PTSD was diagnosed by a VA psychologist in March 2010.

A VA psychiatric evaluation, which included review of the record, was conducted by a VA psychologist in January 2012.  The Veteran reported that he was subjected to constant rocket and mortar fire in service in Vietnam and that he felt "scared to death."  This VA examiner noted that the VA examiner who diagnosed PTSD in October 2007 did not discuss PTSD Criterion C and D; it was concluded by the examiner in January 2012 that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The diagnosis was anxiety disorder, not otherwise specified, with polysubstance abuse.  The examiner opined that the Veteran's anxiety disorder was at least as likely as not incurred in or caused by service.

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is not warranted.  The evidence of record does not reveal that the Veteran engaged in combat with the enemy, as the Veteran's service personnel records give no evidence of participation in combat, and the Veteran does not allege that he engaged in combat with the enemy.  Further, there is no objective evidence that the Veteran was awarded decorations, medals, badges, or commendations confirming participation in combat. 

Although the Veteran is not objectively shown to have participated in combat during service, which would allow the Board to accept the Veteran's lay statements as conclusive evidence of a stressor's occurrence, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  As noted above, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

The evidence of record shows that the Veteran participated in several military campaigns while serving in Vietnam, including the Tet offensive.  As part of these campaigns, he contends that he was subjected to enemy rocket and mortar fire that resulted in his fear of hostile military or terrorist activity.  Although there are several diagnoses of PTSD on file, only the diagnosis in October 2007 discusses the Veteran's symptoms and his service stressors.  However, this discussion does not include a complete discussion of the criteria for a diagnosis of PTSD.  As noted by the VA psychologist in January 2012, who provided a more complete analysis of the factors required for a diagnosis of PTSD, the examiner in October 2007 did not discuss Criteria C and D.  Consequently, there is "evidence to the contrary" per Cohen to negate the diagnosis of PTSD due to fear of hostile enemy action under 38 C.F.R. § 3.304(f)(3).  

Although service connection for PTSD is not warranted, the Board finds that service connection for an anxiety disorder with polysubstance abuse is warranted based on the VA diagnosis in January 2012, which concluded, based on examination of the Veteran and a review of the record, that the Veteran's anxiety disorder with polysubstance abuse was related to service.  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's anxiety disorder with polysubstance abuse is related to his active military service and therefore, service connection for anxiety disorder with polysubstance abuse is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection For Heart Disability, Chronic Insomnia, Shoulder Disability, And Epididymitis

The Veteran's service treatment records do not reveal any complaints or findings indicative of chronic insomnia, a shoulder disability, epididymitis, or alcohol/drug abuse, including on his January 1970 separation medical history and examination reports.  Moreover, the post-service medical evidence on file does not contain any complaints of clinical findings of chronic insomnia, a shoulder disability, epididymitis, or alcohol/drug abuse.

The Veteran's service treatment records reveal complaints of chest pains in November 1969.  His January 1970 separation medical history and medical examination reports do not reveal any complaints or findings indicative of chronic heart disease.  

VA treatment records for October 2002 reveal a negative treadmill stress test.  Records for November 2002 reveal the notation of a seven year history of atypical chest pain, musculoskeletal vs. anxiety neurosis.  A March 2005 chest X-ray was normal.  

A VA heart evaluation was conducted in September 2010.  A Chest X-ray was reported to be normal.  The examiner concluded that that there was no enough evidence found to make a diagnosis of acute or chronic ischemic heart disease due to Agent Orange.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability, namely evidence of heart disability, chronic insomnia, a shoulder disability, epididymitis, or alcohol/drug abuse, there can be no valid claim.  There is also insufficient evidence of heart disability, chronic insomnia, a shoulder disability, epididymitis, or alcohol/drug abuse at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2103).

The lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his subjective symptoms, such as chest pain, the Board finds that the Veteran is not competent to opine as to whether he has a disability such as chronic insomnia, a shoulder disability, epididymitis, or alcohol/drug abuse due to service.  Such is a complex medical matter of which the Veteran has not been shown to have any medical training.  

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have heart disability, chronic insomnia, a shoulder disability, epididymitis, or alcohol/drug abuse as a result of service.  Based on the above, the Board finds that the preponderance of the evidence is against these service connection claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for an anxiety disorder with polysubstance abuse is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for chronic insomnia is denied.

Entitlement to service connection for a shoulder disability is denied.

Entitlement to service connection for epididymitis is denied.


REMAND

With respect to the claims for service connection for hepatitis C and for headaches, the Board notes that there are complaints of headaches in service and complaints in April 2009 of a 40 year history of headaches.  Hepatitis C was diagnosed in October 2006.  However, there is no VA nexus opinion on whether the Veteran's headaches and hepatitis C are causally related to service.

As noted above, a DRO decision dated in January 2013 granted entitlement to service connection for prostate cancer with erectile dysfunction and fecal incontinence, with a 20 percent rating effective March 17, 2009, and denied entitlement to TDIU.  A timely notice of disagreement to the assigned rating and to the denial of TDIU was received by VA in December 2013.  However, no statement of the case has been promulgated on these issues.  Consequently, the Board is obligated to remand these issues to the AMC/RO for the issuance of a Statement of the Case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Based on the above, additional development is warranted prior to final Board adjudication of the issues of entitlement to service connection for hepatitis C and for headaches, for entitlement to an initial evaluation in excess of 20 percent for prostate cancer with erectile dysfunction and fecal incontinence, and for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for hepatitis C and/or headaches since January 2012, which is the date of the most recent medical evidence on file.  All attempts to secure this evidence must be documented in the claims files.  If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    

2.  The AMC/RO will obtain a medical opinion from an appropriate medical professional on whether the Veteran's hepatitis C is causally related to service.  After review of the record, the examiner will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has hepatitis C that began in service, was caused or aggravated by service, or is otherwise related to service.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will also obtain a medical opinion from an appropriate medical professional on whether the Veteran's headaches are causally related to service.  After review of the record, the examiner will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has headaches that began in service, were caused or aggravated by service, or were otherwise related to service.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

4.  The Veteran will be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for entitlement to service connection for hepatitis C and for headaches.  If either benefit sought on appeal remains denied, the Veteran and his attorney will be provided a Supplemental Statement of the Case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.

6.  The AMC/RO must also issue a Statement of the Case and notification of the Veteran's appellate rights on the issues of entitlement to an initial evaluation in excess of 20 percent for service-connected prostate cancer with erectile dysfunction and fecal incontinence and entitlement to TDIU.  The Veteran is reminded that to vest the Board with jurisdiction over either of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to either issue, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


